        Case 1:18-cv-05204-JSR Document 109 Filed 01/13/21 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KENNETH FRILANDO,

               Plaintiff,                     18-cv-5204 (JSR)

        -against-                             FINDINGS OF FACT AND
                                              CONCLUSIONS OF LAW
 NEW YORK CITY TRANSIT
 AUTHORITY, et al.,

               Defendants.


JED S. RAKOFF, U.S.D.J.

      Kenneth Frilando is a profoundly deaf man whose primary

language is American Sign Language (“ASL”). Between 2016 and 2018,

Mr.   Frilando    applied    for   three   civil   service    positions:   bus

operator with the Manhattan and Bronx Surface Transit Operating

Authority (“MaBSTOA”), train operator with the New York City

Transit Authority (the “NYCTA”), and track worker with the NYCTA.

Each position required applicants to pass a multiple-choice exam

and “to understand and be understood in English.” The Department

of    Citywide    Administrative     Services      (“DCAS”)   regulates    the

examination procedures for the train operator, bus operator, and

track worker exams and -- as a matter of DCAS policy -- the exams

are not offered in languages other than English. For each exam,

Mr. Frilando sought additional time and ASL interpretation of the

oral instructions, exam questions, and exam answer choices. The

NYCTA    and   MaBSTOA   offered    Mr.    Frilando   extra   time   and   ASL


                                       1
     Case 1:18-cv-05204-JSR Document 109 Filed 01/13/21 Page 2 of 19



interpretation    of    oral    exam       instructions,      but    denied   Mr.

Frilando’s request for ASL interpretation of exam questions and

answers. Mr. Frilando did not ultimately take the exams for any of

the three positions.

     Kenneth     Frilando      then    sued     the     NYCTA       and   MaBSTOA

(collectively, “Defendants”), alleging violations of: (1) the

Americans with Disabilities Act (the “ADA”), 42 U.S.C. § 12101 et

seq., (2) Section 504 of the Rehabilitation Act, 29 U.S.C. § 701

et seq., (3) the New York State Human Rights Law (“NYSHRL”), N.Y.

Exec. Law § 296 et seq., and (4) the New York City Human Rights

Law (“NYCHRL”), N.Y.C. Admin. Code § 8-107.1 On April 22, 2020,

the Honorable Lorna Schofield, to whom this case was initially

assigned, granted summary judgment in favor of Defendants with

respect to Mr. Frilando’s unpleaded disparate impact claim and his

claim that the English language requirement was a discriminatory

qualification standard. See Op. & Order on Summary Judgment, ECF

No. 66, at 23. This left for trial Mr. Frilando’s failure-to-

accommodate    claims   under    federal,      state,   and     municipal     law.

See id.




1 The plaintiff initially sued the Metropolitan Transit Authority
(the “MTA”). See Compl., ECF No. 1. He amended his complaint on
July 22, 2018 to add the NYCTA and MaBSTOA as defendants and then,
a month later, filed a Second Amended Complaint dropping the MTA
as a defendant. See First Am. Compl., ECF No. 8; Second Am. Compl.,
ECF No. 19.
                                       2
      Case 1:18-cv-05204-JSR Document 109 Filed 01/13/21 Page 3 of 19



      Thereafter, the case was reassigned to the undersigned. In

light of the pandemic, the parties waived their right to a jury

trial and agreed to a bench trial conducted over video connection.

The trial commenced on October 19, 2020 and lasted for four days.

At trial, the Court received 64 exhibits and heard testimony from

seven witnesses: Jennifer Garcia, an associate staff analyst for

the   NYCTA       examinations        unit;    Michael      Nigro,      an   NYCTA

administrative staff analyst; Michael Quiery, Senior Director of

Personnel Testing, Selection, and Classification at the NYCTA;

Robert William Alexander, Acting Assistant Commissioner for the

Bureau      of   Examinations    at    DCAS;    Dr.   Judy    Shepard-Kegl,     a

neurolinguistics specialist; plaintiff Kenneth Frilando; and Dr.

Laura Bienenfeld, Assistant Medical Director at the MTA. On October

30, 2020, the parties submitted post-trial memoranda in lieu of

oral summations.

      The    Court   has   carefully     reviewed     the    parties’    pretrial

submissions, the transcript of the trial, the trial exhibits, and

the parties’ post-trial submissions. In addition, the Court has

made credibility determinations based, among other things, on its

observation of each witness’s demeanor and the consistency and

logic of the witness’s accounts. Based on all this, the Court now

issues its findings of fact and conclusions of law pursuant to

Federal Rule of Civil Procedure 52(a) and, for the reasons that

follow, grants judgment in favor of Defendants.

                                         3
        Case 1:18-cv-05204-JSR Document 109 Filed 01/13/21 Page 4 of 19



                                  Findings of Fact

      Kenneth Frilando is profoundly deaf. Joint Pretrial Consent

Order (“JPCO”), ECF No. 87, at ¶¶ 1–2. With hearing aids, Mr.

Frilando can detect environmental noises like car horns, but he

cannot understand spoken English and “has extremely poor speech

and     lip      reading     skills.”     Trial      Tr.      404:14–18,        325:13–14.

Specifically, Mr. Frilando reads English at only a third-grade

reading       level.    Trial    Tr.    325:15–20.      Even      with    the    aid    of   a

dictionary        or   computerized       “auto-correct,”         he     can    write    only

hesitantly        in   English.    Trial    Tr.    501:14–17,          502:23–503:2.         In

contrast, “he is completely fluent in American Sign Language.”

Trial Tr. 325:12–13.

      To      his      credit,    Mr.     Frilando      has    periodically            sought

employment, but has had difficulty achieving that goal. Around

2017, Mr. Frilando found the track worker, train operator, and bus

operator positions on the career section of the MTA website and

reviewed the job description and requirements for each position.

Trial Tr. 410:5–8, 482:7–16, 488:12–21, 489:3–11.

      Track workers maintain, install, inspect, and repair subway

and elevated train tracks, a job that requires lifting heavy

equipment and working in the path of oncoming trains. See Def.’s

Ex. 25, at 1. Because they work under hazardous conditions, track

workers work in “gangs” that verbally communicate with one another

about      the      safety      aspects    of     the      work     being       performed.

                                            4
      Case 1:18-cv-05204-JSR Document 109 Filed 01/13/21 Page 5 of 19



Trial Tr. 181:6–14.     One   core   function    of     a    track   worker    is

“flagging,” in which track workers verbally communicate with train

operators about when it is safe to proceed. Trial Tr. 181:24–

182:6.

      Train operator responsibilities include operating subway cars

and   trains,    preparing     trains     for    road        service,    making

announcements, and “responding to audible signals such as alarm

bells, train whistles, horns and radio conversation.” Def.’s Ex.

23, at 1.

      Bus operators drive passenger buses in compliance with state

law and local traffic regulations, collect fares, write reports on

“revenues, accidents, faulty equipment and unusual occurrences,”

and must be able to “hear[] horns, buzzers and verbal warnings.”

Def.’s Ex. 24, at 1.

      After reading the requirements for each application, Mr.

Frilando    applied   for   each   position.    Trial       Tr.   410:14–15.   He

believed he was suited for the MaBSTOA bus operator position and

NYCTA track worker position because these positions did not require

formal education. Id. However, the train operator position at the

NYCTA required a year of “work experience . . . continuous with

one employer,” which Mr. Frilando did not have. See Trial Tr.

410:16–18, 415:21–22; Def.’s Ex. 23, at 2; Def.’s Ex. 38. Although

not referenced in the Notices of Examination, the track worker and

train operator positions with the NYCTA and the bus operator

                                      5
        Case 1:18-cv-05204-JSR Document 109 Filed 01/13/21 Page 6 of 19



position with MaBSTOA also require candidates to meet a minimum

hearing standard, which Mr. Frilando did and does not meet. See

Trial    Tr.    564:14–18,     559:12–24.       Each    position    also    required

applicants “to understand and be understood in English,” see Def.’s

Ex. 23, at 2; Def.’s Ex. 24, at 2; Def.’s Ex. 25, at 2. As noted,

Mr. Frilando does not speak English clearly or fluently. Finally,

each position requires applicants to take and pass a multiple-

choice exam. JCPO ¶ 8.

     Pursuant to Memoranda of Understanding between the NYCTA and

DCAS entered into in 2011 and 2018, the NYCTA must adhere to DCAS

protocols in the administration and development of civil service

exams. Trial Tr. 210:7–20, 212:9–14, 213:7–9. Although MaBSTOA is

a separate legal entity from the NYCTA, Trial Tr. 214:14–16,

nevertheless, pursuant to a 2006 Memorandum of Understanding, the

NYCTA    also   develops      and   administers        examinations   for    MaBSTOA

positions, adhering to the aforementioned DCAS regulations. JCPO

¶ 21. Among other things,             DCAS regulations specify that all

“[c]andidates must be able to understand and be understood in

English.” Pl.’s Ex. 15, at E.9.1. Per DCAS policy, examinations

must be administered in English and the questions may not be

translated       into      any      other       language.     See     Trial      Tr.

53:4-7, 297:7-13.

     An examination development group (the “Exams Unit”) develops

qualifying      exams   for    both   NYCTA     and    MaBSTOA   positions    after

                                            6
        Case 1:18-cv-05204-JSR Document 109 Filed 01/13/21 Page 7 of 19



producing a detailed “job analysis,” which must be updated at least

every five years. See Trial Tr. 206:1–4, 218:12–16. Through field

interviews, surveys, and on-the-job observation of employees and

their supervisors, the job analysis identifies the “knowledge,

skills, and abilities required to perform . . . essential tasks on

the   job.”   Trial   Tr.     218:21–219:7.            The   Exams    Unit    also     asks

“incumbents     in   the    position   .       .   .    [to]   give   importance       and

frequency ratings” to these core tasks. Trial Tr. 219:12–17. Based

on incumbents’ ratings, the Exams Unit determines what knowledge,

skill, or abilities the qualifying exams should test. Trial Tr.

219:17–20.

      For the train operator position, the Exams Unit determined

based on the job analysis that “written comprehension” and “written

expression” were sufficiently important and frequently used skills

to “be included in the competitive multiple-choice test plan.” See

Def.’s Ex. 26, at 22. Accordingly, 10 of the 60 questions on the

train    operator    exam    test   “written           comprehension”        and   9   test

“written expression.” Id. at 25. Similarly, the job analysis for

the track worker exam indicates that “written comprehension” and

“written expression” abilities should be tested on the qualifying

exam. See Def.’s Ex. 28, at 10.

      The bus operator exam was primarily developed for MaBSTOA by

an outside company. Trial Tr. 142:15–18. However, the bus operator

exam was also developed using a job analysis report. See Def.’s

                                           7
       Case 1:18-cv-05204-JSR Document 109 Filed 01/13/21 Page 8 of 19



Ex. 27; see also Trial Tr. 142:22–24. The job analysis for the bus

operator exam indicates that it is “important” for a bus operator

to be able to “[r]ead and interpret bulletins and directives,”

“[r]eport unusual circumstances,” and “[r]eport delays, mechanical

problems and emergencies to the Dispatcher via two-way radio.”

Def.’s Ex. 27, at 12. Accordingly, the multiple-choice bus operator

exam   includes    questions    testing     “written   comprehension”      and

“written expression.” Id. at 13.

       On April 20, 2017, Mr. Frilando emailed the Exams Unit to

request an ASL interpreter for the instructions and test questions

on   the   train   operator   exam.   See   Def.’s   Ex.   5.   Mr.   Frilando

submitted an audiological report and a doctor’s note with his

accommodation request. See Trial Tr. 410:25–411:3; Def.’s Ex. 5,

6. Although Mr. Frilando did not initially request additional time

in taking the exam, the doctor’s note stated that “as the result

of his disability, Mr. Frilando will need some additional time to

complete his DCAS testing.” Def.’s Ex. 4.

       A month later, Jennifer Garcia, an associate analyst at the

NYCTA, informed Mr. Frilando that the NYCTA would provide extra

time for taking the exam and an ASL interpreter to interpret the

test instructions in ASL but not to interpret the exam questions

themselves, adding that “[y]ou need to be able to read in English

if you want to take the exam.” Pl.’s Ex. 1, at 1.



                                      8
      Case 1:18-cv-05204-JSR Document 109 Filed 01/13/21 Page 9 of 19



      While waiting for Mr. Frilando to confirm whether he wanted

to take the train operator exam, Ms. Garcia sent the accommodation

request    and    supporting      documentation        to    her    manager,   Michael

Quiery. See Pl.’s Ex. 2; see also Trial Tr. 40:23–41:8. Mr. Quiery

believed    that    more     documentation       was       needed    to   support    Mr.

Frilando’s       request    for    an   interpreter.          See    Def.’s    Ex.    8.

Accordingly, on June 2, 2017, the Exams Unit informed Mr. Frilando

that “[u]pon further review of the document submitted to support

your request, we can only grant your request for additional time”

and   sought     additional       documentation       from    a     licensed   medical

professional specifically supporting Mr. Frilando’s request for an

ASL interpreter. Pl.’s Ex. 3.

      On   November        21,     2017,       Mr.     Frilando       requested      ASL

interpretation      of     the   instructions        and    questions     on   the   bus

operator exam. Def.’s Ex. 12. On March 1, 2018, Mr. Frilando

requested ASL interpretation of the instructions and questions on

the track worker exam. Def.’s Ex. 13. A week later, Michael Nigro

confirmed that the NYCTA was “in the process of planning your

accommodation(s)” for the track worker, train operator, and bus

operator exams and inquired whether Mr. Frilando sought additional

time as well as ASL interpretation. Id. In response, Mr. Frilando

confirmed that he was requesting additional time. Id. Michael Nigro

inquired about Mr. Frilando’s calendar availability to take the

exams, but Mr. Frilando did not respond until several weeks later.

                                           9
     Case 1:18-cv-05204-JSR Document 109 Filed 01/13/21 Page 10 of 19



Id. On April 2, 2018, Mr. Frilando confirmed his availability and

asked for 100% extra time. Id.

     In late August 2018, the Exams Unit ultimately offered Mr.

Frilando 200% of the time otherwise prescribed for taking each

exam, as well as ASL interpretation of the spoken and printed exam

instructions. Trial Tr. 97:5–8; see also Pl.’s Ex. 11 (“In response

to your request for a reasonable accommodation we have agreed to

provide an ASL interpreter to translate our staff member’s oral

instructions, and any communications between you and our staff

member, and provide you with additional time to complete the

exams.”). However, the Exams Unit maintained that it would “not

provide translation or interpretation services of test examination

questions    for   any   candidate    whose   primary   language     is   not

English,”2   because     “the   positions   require   that   the   candidate

understand and be understood in English.” Pl.’s Ex. 11. The NYCTA

offered Mr. Frilando several late August and early September 2018

test dates for the track worker, train operator, and bus operator

exams, but Mr. Frilando did not take any of the three exams. See

Pl.’s Ex. 11; JCPO ¶ 23.

                            Conclusions of Law

     Against this factual background, Mr. Frilando argues that

Defendants discriminated against him on the basis of disability in


2 As previously noted, Mr. Frilando’s primary language is American
Sign Language.
                                     10
     Case 1:18-cv-05204-JSR Document 109 Filed 01/13/21 Page 11 of 19



violation    of    the   ADA,    the    NYSHRL,       the   NYCHRL,   and   the

Rehabilitation Act by failing to accommodate his request for ASL

interpretation of the questions and answers on the track worker,

train operator, and bus operator exams. For the reasons that

follow, the Court concludes that Defendants are not liable for

disability discrimination under any of these laws.

     To succeed on a reasonable accommodation claim under the ADA,

a plaintiff must be “otherwise qualified” for the position, meaning

that he “can perform the essential functions of the employment

position” at issue “with or without reasonable accommodation.” See

42 U.S.C. §§ 12111(8), 12112(a). Failure to accommodate claims

under the ADA, NYSHRL, NYCHRL, and Rehabilitation Act all have

this element in common. See McMillan v. City of New York, 711 F.3d

120, 125–26 (2d Cir. 2013) (ADA claim); Parker v. Columbia Pictures

Indus., 204 F.3d 326, 332 n.1 (2d Cir. 2000) (noting that the

NYSHRL requirement that a prospective employee be able to perform

job activities in a reasonable manner to prevail on a reasonable

accommodation claim “parallels [the analysis] used in the ADA

context”); Shannon v. New York City Transit Auth., 332 F.3d 95,

103–04 (2d Cir. 20003) (holding that NYCHRL’s requirement that

plaintiff “satisfy the essential requisites of the job” is “also

parallel”    to    the   ADA’s   “otherwise       qualified”    requirement);

Loeffler v. Staten Island Univ., 582 F.3d 268, 275 (2d Cir. 2009)

(noting     that   “a    ‘handicapped       person’    as   defined   in    the

                                       11
      Case 1:18-cv-05204-JSR Document 109 Filed 01/13/21 Page 12 of 19



[Rehabilitation      Act]”    must    be   “‘otherwise    qualified’     to

participate in the offered activity or to enjoy its benefits”).

Because the reasonable accommodation provisions of the statutes

under which Mr. Frilando sues are “generally equivalent,” the Court

analyses them together. See, e.g., Dean v. Univ. at Buffalo Sch.

of Med. & Biomedical Scis., 804 F.3d 178, 187 (2d Cir. 2015)

(analyzing the standards of the ADA and the Rehabilitation Act

together).

      When a job applicant claims he or she was denied a reasonable

accommodation to take a preemployment exam, courts ask (1) whether

the applicant is qualified to perform the essential functions of

job   with   (or   without)   an   accommodation   and   (2)   whether   the

preemployment exam measures the skills it intends to measure. See,

e.g., Bartlett v. New York State Bd. of Law Examiners, 970 F. Supp.

1094, 1128–31 (S.D.N.Y. 1997) (Sotomayor, J.) (finding plaintiff

was denied reasonable accommodations to take the bar exam, because

plaintiff demonstrated she was otherwise qualified to be a lawyer

by successfully “self-accommodat[ing]” as a law clerk pending

admission and because the bar exam “is not intended and does not

measure the ability of applicants to answer questions within time

constraints”), rev’d in part on other grounds, 226 F.3d 69, 78 (2d

Cir. 2000).

      This two-step inquiry follows from the text and structure of

the ADA. Title I of the ADA prohibits employers from denying a

                                     12
        Case 1:18-cv-05204-JSR Document 109 Filed 01/13/21 Page 13 of 19



reasonable accommodation to “an otherwise qualified individual

with a disability who is an applicant,” unless “the accommodation

would impose an undue hardship.” 42 U.S.C. § 12112(b)(5)(A).

Separately,          the     ADA        specifically       addresses        the     use     of

preemployment         tests        in   the    application       process     by    defining

“discriminat[ion]           against       a    qualified    individual”       to     include

“failing        to         select        and     administer         tests         concerning

employment . . . to ensure that, when such test is administered to

a job applicant or employee who has [an impairment,] such test

results accurately reflect the skills, aptitude, or whatever other

factor of such applicant or employee that such test purports to

measure,       rather       than    reflecting       the    impair[ed       skills] . . .

(except where such skills are the factors that the test purports

to measure).” 42 U.S.C. § 12112(b)(7). However, unlike the general

reasonable       accommodation            provision,       the    preemployment           test

provision does not repeat the term “qualified individual,” and

thus    does    not     expressly         incorporate      the    requirement        that   a

candidate be able to perform the essential functions of the job.

       As a result, Mr. Frilando can succeed on his disability

discrimination claim if he can prove either of two things: either

that he can perform the essential functions of the track worker,

train     operator,        or   bus      operator    jobs    with    (or     without)       an

accommodation; or, alternatively, that Defendants’ preemployment



                                                13
        Case 1:18-cv-05204-JSR Document 109 Filed 01/13/21 Page 14 of 19



exams     do    not    purport   to    measure    English    comprehension     and

expression. The Court considers each in turn.

               I.     The Essential Functions of the Positions

     Mr.       Frilando   has    not   proven    that   he   could   perform   the

essential functions of the track worker, train operator, or bus

operator jobs. When determining the “essential functions” of a

position, courts look to (1) “[t]he employer’s judgment as to which

functions are essential,” (2) “[w]ritten job descriptions prepared

before advertising or interviewing applicants for the job,” (3)

“[t]he amount of time spent on the job performing the function,”

and (4) “[t]he work experience of past incumbents in the job.” 29

C.F.R. § 1630.2(n)(3). The essential functions of a position “are

a matter of judgment and opinion,” and “the NYCTA has a statutory

responsibility to operate the transit system ‘for the safety of

the public.’” Shannon, 332 F.3d at 103 (quoting New York City

Transit Auth. v. Transp. Workers Union, Local 100, 663 N.Y.S.2d

114, 114 (2d Dep’t 1997)). The NYCTA “may properly deem” a function

essential for operating public transport because the function

“conduces to the safety of passengers and because it serves to

limit NYCTA’s tort liability in situations where [an impairment]

might cause an accident as well as where it may be alleged to have

done so.” Id. (finding that the NYCTA can properly deem color

vision an essential function of a bus operator position).



                                         14
      Case 1:18-cv-05204-JSR Document 109 Filed 01/13/21 Page 15 of 19



      The NYCTA and MaBSTOA consider both the ability to engage in

oral and written communication in English and sufficient hearing

ability to meet the minimum hearing standard to be essential to

the jobs here in issue. See Def.’s Ex. 23–25, 32; Trial Tr. 543:11–

17.   Because   the    job   analyses   are    based      on   interviews   with

incumbents and survey data on the importance and frequency of

certain   tasks   in    each   position,      the   job    analyses   are   also

instructive on the “essential functions” of each position. In

addition, the Notices of Examination are “written job descriptions

prepared before advertising or interviewing applicants for the

job,” and should also be given significant weight when analyzing

the essential functions of the track worker,              train operator, and

bus operator jobs. See 29 C.F.R. § 1630.2(n).

      The job analyses and Notices of Examination indicate that the

essential functions of the track worker position include spoken

communication with train operators and track workers about track

hazards. The essential functions of the train operator position

include making announcements in English and responding to bells,

whistles, horns, and radio conversation. The essential functions

of the bus operator position include writing reports on accidents

and   defective       equipment,   hearing      horns     and    buzzers,   and

understanding verbal warnings in English. These functions are

conducive to the safety of passengers, and thus the NYCTA and

MaBSTOA have reasonably deemed them essential. See Shannon, 332

                                     15
       Case 1:18-cv-05204-JSR Document 109 Filed 01/13/21 Page 16 of 19



F.3d at 103. Mr. Frilando is not qualified for any of the positions

for which he applied, both because, as he concedes, he cannot

understand or be understood in spoken English, see JPCO at ¶ 5,

and because trial testimony shows that Mr. Frilando cannot satisfy

the minimum hearing standard for any position. See Trial Tr.

551:16–20, 559:12–24.

                  II.      Defendants’ Use of Preemployment Exams

       Mr.   Frilando           also   has      not      proven    that     Defendants’

preemployment        exams        do    not       intend     to     measure       English

comprehension. While the civil service exams may not have been

designed     to     identify       a   particular         grade   level     of   reading

proficiency,        the     exams      are    designed      to    test     the   written

comprehension and expression necessary to perform transit job

functions. See, e.g., Def.’s Ex. 23, at 4 (noting that the train

operator     exam     may       test   written        comprehension       necessary    to

“[u]nderstand[] written bulletins released by MTA New York City

Transit”); Def.’s Ex. 25, at 3 (noting that the track worker exam

may test the written expression necessary to “[w]rit[e] an incident

report”). The Exams Unit determined that the track worker, train

operator,     and         bus     operator        exams    should     test       “written

comprehension”          and      “written      expression.”         The    Notices    of

Examination for the train operator and track worker exams confirm

that   the   multiple-choice            exams      may    test    “[t]he    ability   to

understand written sentences or paragraphs” or “to use English for

                                             16
        Case 1:18-cv-05204-JSR Document 109 Filed 01/13/21 Page 17 of 19



words or sentences in writing so others will understand.” Def.’s

Ex. 23, at 4; Def.’s Ex. 25, at 3.

     The Court’s review of the evidence related to the exams -–

including a review of one of the current examinations3 -- convinces

the Court that the tests not only purport to measure English

comprehension and expression, but also do in fact function as

English comprehension and expression tests. For instance, certain

exam questions test only whether applicants can read signs to write

accurate reports. See Court Ex. 1, at 7–8 (requiring applicants to

choose text that is the same as certain line letter designations,

where     some   answer    choices   contain      misspellings   or   inverted

numbers). Because the exams plainly purport to and do measure

comprehension      of   written   English   and    Mr.   Frilando’s   proposed

accommodation would eliminate that very skill, Mr. Frilando cannot

prove that Defendants discriminated against him in test selection

or administration within the meaning of 42 U.S.C. § 12112(a).

                        Good-Faith Interactive Process

     Separate from the above, Mr. Frilando claims that Defendants

can be held independently liable for failure to engage in an

interactive process to assess his needs. Although federal, city,

and state laws envision that employers will “engage in a good faith



3 Because the same test questions are used repeatedly over the
years, the Court examined but then placed under seal the current
exam provided by the Defendants and shown to plaintiff’s counsel.
                                      17
     Case 1:18-cv-05204-JSR Document 109 Filed 01/13/21 Page 18 of 19



interactive   process     that   assesses   the   needs    of    the   disabled

individual and the reasonableness of the accommodation requested,”

Vangas v. Montefiore, 6 F. Supp. 3d 400, 420 (S.D.N.Y. 2014)

(quoting Phillips v. City of New York, 884 N.Y.S.2d 369, 373

(2009)), the precedents are clear that failure to engage in a good-

faith interactive process is evidence tending to show disability

discrimination, not an independent cause of action. Sheng v.

M&TBank Corp., 848 F.3d 78, 86 (2d Cir. 2017); Noll v. Int’l Bus.

Machines Corp., 787 F.3d 89, 97–98 (2d Cir. 2015); McBride v. BIC

Consumer   Prod.   Mfg.   Co.,   583    F.3d   92,   101   (2d   Cir.   2009).

Similarly, a plaintiff cannot prevail under the NYSHRL or NYCHRL

“solely based on the employer’s failure to engage in an interactive

process.” Jacobsen v. New York City Health & Hosps. Corp., 11

N.E.3d 159, 169–70 (N.Y. 2014); see also LeBlanc v. United Parcel

Serv., 2014 WL 1407706, at *18 n. 14 (S.D.N.Y. Apr. 11, 2014)

(Failla, J.) (observing that “an employer’s failure to engage in

an interactive process is not a per se violation of the NYCHRL”).

     Separately, the Court also finds that Defendants did in fact

engage in a good faith interactive process with Mr. Frilando, at

least to the extent reasonably required at the early stage before

Mr. Frilando chose not to take the exams. An adequate interactive

process can involve “meeting with the employee who requests an

accommodation, requesting information about the condition and what

limitations the employee has, asking the employee what he or she

                                       18
        Case 1:18-cv-05204-JSR Document 109 Filed 01/13/21 Page 19 of 19



specifically wants, showing some sign of having considered the

employee’s      request,    and    offering     and    discussing    available

alternatives when the request is too burdensome.” Lovejoy-Wilson

v. NOCO Motor Fuel, Inc., 263 F.3d 208, 218–19 (2d Cir. 2001)

(internal     quotation    marks    and    citations    omitted).    Defendants

corresponded with Mr. Frilando over sixteen months, sought details

and documentation about Mr. Frilando’s disability and resulting

limitations,      repeatedly      attempted    to   clarify   Mr.   Frilando’s

requests,     considered    the    requests,    and    discussed    alternative

accommodations. This lengthy exchange satisfies the interactive

process requirement.

                                   Conclusion

     For the foregoing reasons, the Clerk is hereby directed to

enter final judgment in favor of Defendants and to dismiss the

case.

     SO ORDERED.



Dated:       New York, NY                           ________________________

             January 13, 2021                       JED S. RAKOFF, U.S.D.J.




                                          19
